DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos. 11,294,545 and 10,895,964. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patents (i.e., the entire scope of one or more of the present claims fall within the scope of one or more of the claims of the aforementioned patents).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wolff et al., US 2011/0010641 A1.
Regarding claim 1, Wolff teaches a method comprising: 
Receiving an identification of a user identifier from among a list of user identifiers. In Wolff, a user identifier comprising an image may be selected from a list of user identifiers. Wolff ¶ 28, fig. 1B.
Identifying a group chat session that includes a user associated with the user identifier, the group chat session corresponding with a theme that corresponds with a graphical element. In Wolff, a conversation that includes the contact may be presented. Wolff ¶¶ 28-30, fig. 2A. The term “theme” has been interpreted to refer to either (1) a set of associated graphical elements or (2) an associated category. In Wolff, the conversation may be associated with a set of images representing all participants in the conversation. Id. ¶ 27, fig. 2A. 
Generating a group identifier based on the graphical element associated with the theme and at least the user identifier; and causing display of a presentation of the group chat session, the presentation of the group chat session including the group identifier. In Wolff, a graphical representation of the conversation comprising a group identifier may be generated and presented. Wolff fig. 2A. The group identifier may comprise the image corresponding to the identified user identifier and the images corresponding to the other participants. Id. ¶ 27, fig. 2A. 
Regarding claim 2, which depends on claim 1, Wolff teaches wherein the identifying the group chat session that includes the user associated with the user identifier further comprises: identifying a plurality of group chat sessions that include the group chat session; and identifying the group chat session from among the plurality of group chat session. Wolff ¶¶ 28-30, fig. 2A.
Regarding claim 3, which depends on claim 1, Wolff teaches wherein the method further comprises: receiving an input that selects the group identifier; and causing display of a group profile associated with the group chat session in response to the input. In Wolff, a group profile (i.e., a conversation detail screen comprising the images of the current participants) may be displayed in response to an input selecting a group identifier. Wolff ¶ 32, fig. 3A.
Regarding claim 6, which depends on claim 1, Wolff teaches wherein the user identifier includes a graphical avatar. Wolff fig. 1B.
Regarding claim 7, which depends on claim 1, Wolff teaches wherein the theme associated with the group chat session is based on a selection of the theme from among a plurality of themes. In Wolff, the conversation may be associated with a selected set of images uniquely representing the participants in the conversation. Wolff ¶ 27, fig. 2A (showing multiple themes).
Claims 8-10 and 13-14 are drawn to a system that implements the methods recited in claims 1-3 and 6-7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 15-17 and 20 are drawn to instructions stored in a medium that implement the methods recited in claims 1-3 and 6, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolff et al., US 2011/0010641 A1, in view of Ferguson et al., US 2016/0057154 A1.
Regarding claim 4, which depends on claim 3, Wolff does not explicitly disclose, but Fergusson teaches wherein the input comprises an input attribute, and the causing display of the group profile further comprises: determining the attribute of the input transgresses a threshold value; and 31 Attorney Docket No. 4218.686US3causing display of the group profile associated with the group chat session responsive to the attribute of the input transgressing the threshold value. In Ferguson, user input selecting a group identifier may trigger presentation of a group profile (i.e., group discussion UI view). Ferguson ¶¶ 171-172, 198-208, figs. 5A-5H, 8A-8D. The user input may comprise, e.g., a touch input applied for a threshold time period. Id. ¶ 172 (finger contact for a “predefined time period”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Wolff’s process of displaying a group profile associated with a group chat session in response to user input with Ferguson’s process of displaying a group profile associated with a group chat session in response to a touch input applied for a threshold period of time. Such a modification would simply apply a well-known specific user interaction technique to achieve the desired selection user input.
Regarding claim 5, which depends on claim 3, Wolff does not explicitly disclose, but Fergusson teaches wherein the input comprises an input attribute that includes an input pressure. In Ferguson, the input may be a touch input on, e.g., a resistive touch screen. Ferguson ¶¶ 77, 172. A resistive touch screen measures pressure as input.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Wolff’s process of displaying a group profile associated with a group chat session in response to user input with Ferguson’s process of displaying a group profile associated with a group chat session in response to a touch input on a resistive touch screen. Such a modification would simply apply a well-known specific user interaction technique on a conventional apparatus to achieve the desired selection user input.
 Claims 11-12 are drawn to a system that implements the methods recited in claims 4-5, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 18-19 are drawn to instructions stored in a medium that implement the methods recited in claims 4-5, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144